DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 6, 8 thru 11 and 13 thru 15 have been entered into the record.  Claims 2, 7 and 12 have been cancelled.

Response to Amendment
The amendments to the specification and the drawings overcome the drawing and specification objections from the previous office action (6/10/2022) with the exception of those recited below in this office action.  The drawing and specification objections from the previous office action are withdrawn, and the pending objections are recited in this office action.
The amendments to the claims overcome the claim objections and the 35 U.S.C. 112(b) rejections from the previous office action (6/10/2022).  The claim objections and the 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to the claims overcome the provisional double patenting rejection from the previous office action (6/10/2022).  The provisional double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 thru 6, 8 thru 11 and 13 thru 15 regarding the 102 and 103 prior art rejections, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/12/2022 regarding the 101 rejection have been fully considered but they are not persuasive. The applicant argues that the claimed limitations are not a mental process based of step 2A prong one of the 101 eligibility analysis.  The examiner respectfully disagrees.  Step 2A Prong One is to determine whether a claim recites a judicial exception (MPEP 2106.04).  The examiner interprets the claimed generating electronic horizon data of a region based on map data, and changing the electronic horizon data based on the occurrence of an event (claims 1, 6 and 11) as a mental activity (an abstract idea included in the judicial exceptions).  The specification (page 11) describes the electronic horizon data as driving plan data having a planned range or a maximum range, and the electronic horizon data may also include map data and path data.  These are considered an abstract idea (mental activity) because a person may perform the generation of a driving plan for a certain range and include map and path data in the plan for driving.  A person may plan to drive a certain distance for a trip, such as the maximum number of miles they want to drive in a day.  They would decide the route from the start to the day’s destination.  The route may be an area in which they are familiar with because they live in the area or have driven the route in the past.  That person may find out that a portion of their intended route has construction on it and decide that they need to change the planned route.  This can occur as a planning phase or while the driver is driving.  The driver may change the route while driving when hearing on the radio that a particular highway is closed, or that there is severe weather in a certain area.  
The additional elements of the claims are merely providing power and providing information to the electronic device.  These elements are not integrated into a practical application of the abstract idea (mental activity).  The amended portions of claims 1, 6 and 11 are also interpreted as mental activities (abstract idea).  The amended limitations define the electronic horizon data as a main path trajectory of connected roads (similar to the driving plan data).  The claims further recite the abstract idea of searching for a bypass path, changing to the bypass path or staying on the main path.  These are all mental activities in which a driver would decide whether to implement.  If an event occurs, a driver may look for a detour to the route.  The driver may know of a detour because of their familiarity with the area.  The driver may also decide to continue on the main path because other vehicles are negotiating the path.  The claims do not include any limitations that are directed to a practical application, such as displaying the main path, the bypass path and the event on a navigational display, or providing a warning to the driver of the event occurring along the route at a certain point, or controlling the vehicle to drive the bypass path, or the main path.
Based on the above responses to the arguments and the below 101 rejection,  the 101 rejection of claims 1, 3 thru 6, 8 thru 11 and 13 thru 15 is maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 6c, reference numbers 310, 311, 312 and 320 are not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5b shows the object detection device 210 providing input to the EHP 100, and the EHP providing input to block 210.  The specification does not provide an explanation to how this would occur.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) the mental activity of generating electronic horizon data of a region based on map data, changing the electronic horizon data based on the occurrence of an event, searching for a bypass path, changing to the bypass path, and adjusting the main path (claims 1, 6 and 11). This judicial exception is not integrated into a practical application because the additional elements of supplying power and receiving map data and event information are merely pre-solution activity. The supplying of power merely ensures that there is power supplied to a processor.  The receiving of map and event information is a transfer of data or information from one location to another.  The claimed processor is also an additional element, but the processor may be interpreted as a general purpose computer that a person would use to perform the claimed generating and changing.  The examiner interprets the claimed electronic horizon data as driving plan data that includes a point that is capable of being reached along a preset travel path (specification page 11).  The data provided by the pre-solution activity does not provide a practical application to the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pre-solution activities provide data for generating and changing the electronic horizon data, but do not contribute to an.  The generation of a travel plan, the changing of a travel plan, and searching for a bypass path are mental activities that a person does most times when planning a trip, or when actually on the trip.  A person plans their vacation travel, and then changes it for any problems that arise.  A problem could be the unexpected road closure that increases the travel time to a destination, and forces the traveler to follow a detour.  The dependent claims do not provide a practical application or additional elements.  The dependent claims merely define the changes that are to be used (avoid a point, cross centerline, make a U-turn, and provide a message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Patent Application Publication Number 2018/0239359 A1 in view of Gussner et al Patent Application Publication Number 2015/0175159 A1.
Regarding claims 1, 6 and 11 Jian teaches the claimed electronic device for a vehicle, the vehicle control system 400 (Figure 4 and P[0052]), the claimed method for operating an electronic device of a vehicle, a process for operating a vehicle (Figure 2B) and a process for collecting perception data and determining a danger value (Figure 3), the vehicle control system 400 performs the methods of Figures 2B and 3 P[0052], and the claimed system, the vehicle control system 400 (Figure 4 and P[0052]), comprising:
the claimed server to provide HD map data, “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037], and “FIG. 2A illustrates an exemplary danger map 202 according to examples of the disclosure. In some examples, danger map 202 can include danger values, each danger value corresponding to a level of driving risk at one or more particular locations included in the danger map, as will be described below. The danger map 202 can include one or more features and/or capabilities of a high definition (HD) navigation map. For example, the danger map 202 can include information associated with terrain, buildings, street markings and signs, and enable basic navigation from a first location (e.g., A or location A) to a second location (e.g., B or location B). In some examples, an HD navigation map may be a map of a vehicle's environment with sufficient detail to enable at least partially autonomous operation of the vehicle. In particular, an example of an HD navigation map can include a description of known pathways (e.g., roads) that a vehicle may take to travel from one location to arrive at another location. In some examples, an HD map can include one or more landmarks or features that the vehicle can detect and track to resolve its location with greater accuracy than possible with consumer-grade GPS.” (P[0021] and Figure 2A); and 
the claimed vehicle comprising an electronic device to receive HD map data, the vehicle control system 400 includes an onboard computer 410 (Figure 4), “Vehicle control system 400 can also include a wireless transceiver 409 capable of enabling wireless communication between the vehicle and a server or central processor” P[0052], and “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037],
wherein the electronic device comprises:
the claimed power supply to supply power, the vehicle control system 400 includes a battery system 433 (P[0053] and Figure 4), a battery supplies power to the vehicle and the vehicle systems;
the claimed interface to receive HD map data of a specified region and event occurrence information on a travel lane from a server through a communication device, “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037], “The danger map 202 can include one or more features and/or capabilities of a high definition (HD) navigation map.” (P[0021] and Figure 2A), “the vehicle can retrieve and display the danger map 202 that includes various routes from location A to location B, and displays a danger level associated with each location along the routes” P[0022], the displayed map of the selected route from A to B of Figure 2A equates to the claimed specified region, “The vehicle may also receive perception data indicating a dangerous incident or circumstance indirectly, such as by receiving notification (e.g., wirelessly from another vehicle, a remote server, a smart traffic signal, or other device) of an accident at a location ahead of the vehicle and along a planned route of the vehicle.” P[0035] (claimed event occurrence information), “the vehicle may receive a notification from a server in communication with the vehicle indicating an accident or a collision of two vehicles at a specified location. The vehicle may then register or detect the accident at the location specified.” P[0043], and “the vehicle may detect when a vehicle moves into the lane of another vehicle” P[0044] (claimed travel lane); and
the claimed processor to continuously generate electronic horizon data of the specified region based on the HD map data when power is received and changes the electronic horizon data based on the event occurrence information, “Process 200 can be performed continuously or repeatedly by the vehicle.” (P[0027] and Figure 2B), “Process 330 can be performed continuously or repeatedly by the vehicle whenever information about a danger value of a location, or of the vehicle's current operation, is needed.” (P[0040] and Figure 3), “collecting perception data, receiving perception data, and/or communicating perception data (or any combination thereof) can occur in real-time or via a remote server” P[0035], “while driving along the route: detecting a change in a danger value on the danger map for a future intermediate location along the route; and in accordance with a determination that the change is an increase in the danger value, adjusting the route to avoid the future intermediate location” P[0054], the claimed power being received equates to the method being performed while driving, “Updating the danger map may include changing a danger value associated with a location of the danger map. For example, updating a danger map may include increasing a danger value associated with a location in response to perception data that indicates a vehicle collision at that location. As another example, updating a danger map may include decreasing a danger value associated with a location in response to perception data that indicates previous road construction near the location has been completed. In some examples, a danger map may be automatically updated according to an expiration date of perception data and/or a danger value based on expired perception data.” P[0037], and “At block 270, in some examples, the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style. The vehicle may notify a user in response to determining that the current route or driving style is inconsistent with the real-time perception data.” (P[0039] and Figure 2B), the determining a new route equates to the claimed changes the electronic horizon data based on the event occurrence information.
the claimed electronic horizon data comprises a main path defined as a trajectory formed by connecting roads having a high probability of being selected, “the vehicle can retrieve and display the danger map 202 that includes various routes from location A to location B, and displays a danger level associated with each location along the routes” (P[0022] and Figure 2A), Figure 2A shows the routes connecting location A to location B by various roads (the shaded roads of Figure 2A equate to the claimed connecting roads having a high probability of being selected), “the danger map 202 illustrates a high danger value associated with location 203 (indicated, e.g., with heavy shading), a low danger value associated with location 205 (indicated, e.g., with light shading), a high danger value associated with location 207, and a middling danger value associated with location 209” (P[0023] and Figure 2A), and “a vehicle may utilize a danger map to select a route, out of several possible routes, by determining that the selected route includes a lowest aggregate danger value associated with its various locations compared to the aggregate danger values of the other possible routes” P[0026] (claimed main path trajectory); 
the claimed search for a bypass path of a point at which an event occurs based on the event occurrence information, “the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style” P[0039], and “In some examples, a vehicle can update its own danger map based on perception data it gathers. In some examples, a server can update a danger map based on perception data received from several vehicles, and transmit the updated map to the several vehicles.” P[0050];
the claimed processor change the main path to the bypass path to avoid a point at which an event occurs, “while driving along the route: detecting a change in a danger value on the danger map for a future intermediate location along the route; and in accordance with a determination that the change is an increase in the danger value, adjusting the route to avoid the future intermediate location” P[0054], and “At block 270, in some examples, the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style.” (P[0039] and Figure 2B).
Jian does not teach the claimed bypass path not being found then change the main path to allow at least one wheel of the vehicle to be off of the road, but this is similar to a vehicle changing lanes to avoid an object in the road.  Jian does teach changing lanes as part of the control of the vehicle along the route (P[0054] thru P[0056]), and a collision is avoided by performing an emergency avoidance maneuver or by swerving P[0044].  The swerving of a vehicle to avoid a collision may include the vehicle moving to an off road area.
Gussner et al teach, “If the space between the obstacle and the edge of the traffic lane is insufficient, then a region adjacent to the traffic lane may be used for shifting the travel envelope. To do so, the region must be detected as drivable and be added to an available traffic space. For example, an adjacent traffic lane may be shared, provided there is free space next to the obstacle. In the same way, an adjacent shoulder of the road may be used, which is usually not part of the traffic lane. If there is still not enough room next to the obstacle, then the area may also be expanded to include the unpaved shoulder, provided the unpaved shoulder is detected as drivable. In this way the vehicle is able to evade even obstacles that project far into the own traffic lane.” P[0035], “Because there is little space for vehicle 300 on traffic lane 402 in this case as well, the edge of travel envelope 316 facing away from the obstacle is shifted up to unpaved strip 502. This makes it possible to avoid the looming accident with its unpredictable consequences.” (P[0052] and Figure 5), and “The active use of shoulder 312 and, optionally, unpaved side strip 502 is suitable only in extreme cases, when the remaining usable traffic lane width at this location is indeed too narrow for own vehicle 300 (due to the lateral position of oncoming traffic 302). The use should depend on whether room is still available outside of traffic lane 402 (such as a sufficiently large shoulder 312 or a sufficiently large unpaved side strip 502), which may be utilized to avoid a collision with oncoming traffic 302 or a rigid obstacle in traffic lane 304. This may be accomplished through active interventions in the vehicle movement (such as steering interventions).” P[0057].
The movement of the vehicle to the unpaved area to avoid a collision or obstacle of Gussner et al would be incorporated into the system of Jian as part of the lane changing operation.  This would allow the vehicle to move out of the current lane and onto the unpaved area next to the road.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for navigating hazards of Jian with the control of a vehicle to a unpaved area Gussner et al in order to avoid or mitigate a collision (Gussner et al abstract).
Regarding claims 5, 10 and 15 Jian teaches the claimed processor provides the changed electronic horizon data with a message corresponding to the event occurrence information, “At block 270, in some examples, the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style. The vehicle may notify a user in response to determining that the current route or driving style is inconsistent with the real-time perception data. For example, the vehicle may alter a display, play one or more noises, or otherwise notify the user of the determined inconsistency.” (P[0039] and Figure 2B).
Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Patent Application Publication Number 2018/0239359 A1 and Gussner et al Patent Application Publication Number 2015/0175159 A1 as applied to claims 1, 6 and 11, and in further view of Yunoki et al Patent Application Publication Number 2018/0252539 A1.
Regarding claims 3, 8 and 13 Jian does not explicitly teach the claimed processor changes the main path to allow a vehicle to move across a centerline, but does teach, a collision is avoided by performing an emergency avoidance maneuver or by swerving P[0044].  The swerving of a vehicle to avoid a collision may include the vehicle crossing the centerline.  Yunoki et al teach, “the traveling area restriction information selection module 230 first selects crossable information 1644=“yes” for restrictions pertaining to the center line 51C with the ID 1641 of “M6” in the relaxed traveling area restriction information 164, and applies this to the ID 1631 of “M6” in the normal traveling area restriction information 163 of FIG. 5B. As a result, the vehicle front end center position 100C can cross the center line 51C (boundary line M6).” (P[0125] and Figure 9B), “FIG. 10B is a map showing a travel route calculated by the traveling route calculation module 200 by applying the relaxed restrictions. FIG. 10B shows the results of the traveling route calculation module 200 calculating the traveling route by applying the relaxed restriction information to the normal restriction information in the traveling area shown in FIG. 9B.” (P[0148] and Figure 10), vehicle 100 crosses the centerline to avoid the construction (Figure 10B).  The avoidance of the construction area by crossing the centerline of Yunoki et al would be applied to the swerving to avoid a collision of Jian.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for navigating hazards of Jian and the control of a vehicle to a unpaved area Gussner et al with the centerline crossing to overcome travel area restrictions of Yunoki et al in order to provide an autonomous travel body that can avoid a situation of being prevented from traveling (Yunoki et al P[0004]).
Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Patent Application Publication Number 2018/0239359 A1 and Gussner et al Patent Application Publication Number 2015/0175159 A1 as applied to claims 1, 6 and 11, and in further view of Beaurepaire et al Patent Application Publication Number 2017/0336218 A1.
Regarding claims 4, 9 and 14 Jian does not explicitly teach the claimed processor changes the main path to allow the vehicle to make a U-turn before reaching the point at which the event occurs, but does teach, “modifications can be performed by an onboard computer of the vehicle. In some examples, modifying the vehicle's operation can include performing a maneuver (e.g., applying the brakes, decelerating, turning, etc.) to avoid a collision” P[0019].  The turning to avoid a collision may include performing a U-turn.  Beaurepaire et al teach, “provide an indication of the dynamically identified U-turn location for use in route navigation onto the different route of travel” (abstract), and “The disruption 210 may be anything which requires an about-turn by the vehicle 209, such as a deliberate change in route to the same destination or a deliberate change to a different destination, a traffic incident in respect of the planned route of travel including one or more of a road or lane closure, a road or lane blockage, a traffic accident, a vehicle breakdown and roadworks on the planned route, and adverse weather conditions on the planned route. In this scenario, the driver of the vehicle 209 (in the case of manual vehicles), an operator remotely controlling the vehicle 209 (in the case of remote-controlled vehicles) or the vehicle 209 itself (in the case of autonomous or semi-autonomous vehicles) may need to perform a U-turn 211 in order to address the route disruption 210.” (P[0057] and Figure 2).  A U-turn is just another type of turn that may be implemented by the system of Jian.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for navigating hazards of Jian and the control of a vehicle to a unpaved area Gussner et al with the U-turn navigation to another route of Beaurepaire et al in order to decrease the likelihood of traffic accidents or violations associated with U-turns (Beaurepaire et al P[0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662